IN THE UNITED STATES COURT OF APPEALS
                                         United States Court of Appeals
                  FOR THE FIFTH CIRCUIT           Fifth Circuit

                                                               FILED
                                                            November 28, 2007
                               No. 06-10983
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

JOHN LENTWORTH, also known as Thomas Brown, also known as Wallace
Bryant

                                         Plaintiff-Appellant

v.

DAVID POTTER; HARRY EDWARDS; ROBERT TREON; VIKKI WRIGHT;
WILLIAM GONZALEZ; CHARLES MARTINEZ, Licensed Vocational Nurse; P
MITCHELL; ALEXANDER KALMANOV, DR; SARA WALKO; ANGELA
LEVELL; DR JOHN WILSON; BARBARA ENNS, Registered Nurse; K
DONNELL; M HALVORSEN; EVE ELLEN HOLMES; MICHAEL MARTINEZ;
GLENN E MITCHELL; JAMES D MOONEYHAM; RAMSEY, DR; CANDACE
TUCKER; D WALLS

                                         Defendants-Appellees


                Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 7:03-CV-156


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-10983

      John Lentworth, prisoner # 340466, alleged under 42 U.S.C. § 1983 prison
officials were deliberately indifferent to his medical needs. He also alleged they
retaliated against him because he submitted grievances and filed this action.
Lentworth appeals pro se the district court’s granting the prison officials’ motion
to dismiss or, alternatively, for summary judgment.
      Our review is de novo. See, e.g, In re Katrina Canal Breaches Litigation,
495 F.3d 191, 205 (5th Cir. 2007); Whittaker v. BellSouth Telecomms., Inc., 206
F.3d 532, 534 (5th Cir. 2000).       Prison officials violate the constitutional
prohibition against cruel and unusual punishment when they demonstrate
deliberate indifference to a prisoner’s serious medical needs, constituting an
unnecessary and wanton infliction of pain. Wilson v. Seiter, 501 U.S. 294, 297
(1991). Pursuant to our review, and contrary to Lentworth’s assertion, the
district court did not misapply Federal Rule of Civil Procedure 56 (summary
judgment) and did not fail to consider Dr. Ashbury’s opinion concerning his
medical treatment.
      Lentworth received a considerable amount of medical treatment.           His
complaints regarding the treatment he received and the delay attendant to such
treatment do not establish deliberate indifference. See Banuelos v. McFarland,
41 F.3d 232, 235 (5th Cir. 1995); Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th
Cir. 1993); Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991). Furthermore,
Lentworth failed to exhaust his deliberate-indifference claim regarding his toe
injury. See Johnson v. Johnson, 385 F.3d 503, 516 (5th Cir. 2004). The district
court did not err in dismissing Lentworth’s deliberate-indifference claims.
      Lentworth challenges the district court’s determination that the prison
officials did not retaliate against him. He contends Dr. David Potter’s remark
regarding Lentworth’s complaints of inadequate medical care establishes
retaliation. Lentworth asserts: M. Halvorsen, Barbara Enns, and Charles
Martinez retaliated against him by falsely accusing him of being verbally



                                        2
                                   No. 06-10983

abusive; and prison officials retaliated against him by placing him in a cell with
another inmate who had a history of violence against inmates.
      To state a valid claim for retaliation under § 1983, a prisoner must allege
(1) his invocation of a specific constitutional right, (2) the defendant’s intent to
retaliate against the prisoner for his exercise of that right, (3) a retaliatory
adverse act, and (4) causation. Jones v. Greninger, 188 F.3d 322, 324-25 (5th
Cir. 1999). Dr. Potter’s remark does not constitute actionable retaliation. See
Morris v. Powell, 449 F.3d 682, 686 (5th Cir.) (“Retaliation against a prisoner is
actionable only if it is capable of deterring a person of ordinary firmness from
further exercising his constitutional rights.”), cert. denied, 127 S. Ct. 596 (2006).
Lentworth did not establish causation with respect to his claims of false
disciplinary reports; he did not show: absent the grievance, Halvorsen, Enns,
and Martinez would not have filed a disciplinary report for verbal abuse. See
Jones, 188 F.3d at 324-35. Lentworth did not present proper summary judgment
evidence in support of his retaliation claim concerning his cell mate. See FED.
R. CIV. P. 56; United States v. Lawrence, 276 F.3d 193, 197 (5th Cir. 2001).
      Lentworth also contends James D. Mooneyham and Vikki Wright were
informed of these various retaliatory acts but did not take corrective action. A
supervisory official may be held liable under § 1983 if he “affirmatively
participate[s] in acts that cause constitutional deprivation” or “implement[s]
unconstitutional policies that causally result in plaintiff’s injury”. Baker v.
Putnal, 75 F.3d 190, 199 (5th Cir. 1996) (citing Mouille v. City of Live Oak, Tex.,
977 F.2d 924, 929 (5th Cir. 1992)). Lentworth does not allege Mooneyham and
Wright were personally involved in the retaliation or implemented an
unconstitutional policy.
      Lentworth asserts the district court erred by neglecting to address his
claim that Wright, Potter, and Mooneyham did not initiate a unit transfer after
they knew his health was at risk. Lentworth did not establish supervisory



                                         3
                                  No. 06-10983

liability under § 1983, and he has no constitutional right with respect to housing.
See Tighe v. Wall, 100 F.3d 41, 42 (5th Cir. 1996); Baker, 75 F.3d at 199.
      AFFIRMED.




                                        4